Bennett Brothers, a partnership, filed an application with the Public Utilities Commission for a certificate of public necessity and convenience over two routes. The certificate was granted for one of the routes and denied for the other on the theory that the commission has no jurisdiction over the operation of transportation lines through incorporated territory.
The decision was based on 112 OS. 699, the commission stating that there was no evidence to support a change in transportation facilities in said territory since the above case was denied.
Bennett Brothers in the Supreme Court contend:
1. That the case cited had no application to the circumstances under consideration.
2. That the commission did not consider the evidence produced and had no authority to make such a finding.